 In the Matter of THE LOCK NUT CORPORATION OF AMERICA, AND/OR THEBoss BOLTAND NUT COMPANYandAMALGAMATED LOCAL 453, UNITEDAUTOMOBILE, AIRCRAFT & AGRICULTURAL IMPLEMENT WORKERS OFAMERICA (CIO)Case No. 13-04954.-Decided May 13, 1948Mr. Max Rotenberg,for the Board.Messrs. George VenkaandPaul E. Kreker,of Chicago, Ill., for theRespondent.Mr. David Rothstein,of Chicago, Ill., for the Union.DECISIONANDORDER1On April 24, 1947, Trial Examiner Martin S. Bennett issued hisIntermediate Report in the above-entitled proceeding, finding thatthe respondent, The Lock Nut Corporation of America, had engagedin, and was engaging in, certain unfair labor practices, and recom-mending that it cease and desist therefrom and take certain affirma-tive action, as set forth in the copy of the Intermediate Report at-tached hereto.Because the brief and proposed findings of fact andconclusions of law, which had been timely filed by respondent, had notbeen considered by the Trial Examiner, the Board, on January 26,1948, ordered the case referred to him for the issuance of a reportbased upon a consideration of the entire record.On February 19,1948, after reconsideration, the Trial Examiner issued a Supplementto his Intermediate Report in which he affirmed his original findingsand conclusions as well as his recommended order.Thereafter, therespondent renewed its exceptions and filed a brief.On May 7, 1947,respondent requested oral argument; this request is hereby denied asthe issues are clear and respondent's position is adequately set forthin its briefs.1The power of the Boardto issue a decision and order in a case such as the instant onewhere the charging union hasnot compliedwith the filingrequirements specified in Section9 (f), (g), and(h) of the National Labor RelationsAct, as amended,was decided by theBoard inMatter of Marshall and Bruce Company,75 N. L. R B. 90.77 N. L. R. B., No 97.600 THE LOCK NUT CORPORATIONOF AMERICA601The Board 2 has considered the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, and Supplement thereto, the exceptions and brief filedby the respondent, and the entire record in the case, and hereby adoptsthefindings, conclusions,3 and recommendations 4 of the TrialExaminer,with the addition set forth below.5Respondent urged that the unit found by the Board is now inap-propriate because of the decreased size of respondent's operations.For the reasons statedin Matter of Bethlehem SteelCo.S andMatterof Virginia Bridge Co.,'we find this contention without merit.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the respondent, The Lock NutCorporation of America, and/or The Boss Bolt and Nut Company,of Chicago, Illinois, and, its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a)Refusing to bargain collectively with Amalgamated Local 453,United Automobile, Aircraft & Agricultural Implement Workers ofAmerica, (CIO), if and when said labor organization shall have com-plied, within 30 days from the date of this Order, with Section 9 (f),(g), and (h) of the Act, as amended, as the exclusive representative ofall its production, maintenance, and shipping room employees at theChicago, Illinois, plant of the respondent, including toolroom em-ployees and non-supervisory working foremen, but excluding officeemployees, the shipping clerk, cut-threading department foreman,hot-shop foreman, cold press nut machines foreman, toolroom fore-man, and all other supervisors;2Pursuant to the provisions of Section 3 (b) of theAct, theBoard has delegated itspowers in connection with this case to a three-man panel consisting of the undersignedBoard Members [Chairman Herzog and Members Reynolds and Murdock]iLike the Trial Examiner, we reject the respondent s contention that the Union's allegedloss of majority in March 1947 excuses its refusal to bargainN L R B Y. Century Oa-ford MfgCo, 140 F (2d) 541 (C C. A 2), enf'g 47 N L R B 835, cert denied, 323U S 714: NL R B. v Botany Worsted Mills,133 F (2d) 876 (C C. A. 3),enf'g andmodifying 41 N L R B 218, cert denied, 319 U S 751.4We reject, on the authority ofRegal Knitwen Co v. N L RB , 324 U S 9, respond-ent's contention that the order should not be directed to its successors and assigns.iThose provisions of Section 8 (1) and (5) of the National Labor Relations Act, whichthe Trial Examiner herein found were violated, are continued in Section 8 (a) (1) andSection 8(a) (5) of the Act as amended by the Labor Management Relations Act, 1947.6 73 N L R. B. 2777 68 N L. R B 295 602DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) In any other manner interfering with the efforts of the above-named Union if and when said labor organization shall have compliedwith the filing requirements of the Act, as amended, in the mannerset forth above, to negotiate on behalf of the employees in the aforesaidbargaining unit, as their exclusive bargaining agent.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Upon request, and upon compliance by the Union with the filingrequirements of the Act, as amended, in the manner set forth above,bargain collectively with Amalgamated Local 453, United Automobile,Aircraft & Agricultural Implement Workers of America (CIO), asthe exclusive representative of all its employees in the above-describedunit, with respect to grievances, labor disputes, wages, rates of pay,hours of employment, or other terms or conditions of employment, andif an understanding is reached, embody such understanding in a signedagreement;(b)Post immediately at its plant at Chicago, Illinois, copies of thenotice attached hereto and marked "Appendix A." 8 Copies of saidnotice, to be furnished by the Regional Director for the ThirteenthRegion, shall, after being duly signed by the respondent's representa-tive, be posted by the respondent immediately upon receipt thereof, andmaintained by it for thirty (30) consecutive days thereafterand alsofor an additional thirty (30) consecutive days in the event of compli-anceby the Union with the filing requirements of the Act, as amended,in conspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the re-spondentto insure that said notices are not altered, defaced, or coveredby any othermaterial;(c)Notify the Regional Director for the Thirteenth Region inwriting, within ten (10) days from the date of this Order, and again'within ten (10) days from the, future date, if any, on which the re-spondent is officially notified that the Union has met the conditionhereinabove set forth, what steps the respondent has taken to complyherewith.APPENDIX ANOTICE To ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees :I In the event that this Order is enforced by decree of a Circuit Court of Appeals, thereshall be inserted,before the words,"A DECISION AND ORDER," the words, "A DECREEOF THE UNITED STATES CIRCUIT COURT OF APPEALSENFORCING." THE LOCK NUT CORPORATION OF AMERICA603WE WILL NOT refuse to bargain collectively with AmalgamatedLocal 453, United Automobile, Aircraft & Agricultural Imple-ment Workers of America (CIO), as the exclusive representativeof all production, maintenance, and shipping room employees, in-cluding toolroom employees and non-supervisory working fore-men, but excluding office employees, the shipping clerk, cut-threading department foreman, hot-shop foreman, cold press nutmachines foreman, toolroom foreman, and all other supervisors,provided said labor organization complies, within thirty (30)days from the date of the aforesaid Order of the Board, withSection 9 (f), (g), and (h) of the National Labor Relations Act,as amended.AVE WILL NOT in any other manner interfere with the efforts ofAmalgamated Local 453, to negotiate on behalf of the employeesin the aforesaid bargaining unit, as their exclusive bargainingagent; provided said labor organization complies within thirty(30) days from the date of the aforesaid Order of the Board,with Section 9 (f), (g), and (h) of the National Labor RelationsAct, as amended.WE WILL BARGAIN collectively upon request with AmalgamatedLocal 453 as the exclusive bargaining representativeof all em-ployees in the unit described herein with respect to labor disputes,grievances, wages, rates of pay, hours of employment, or otherterms or conditions of employment, and if an understanding isreached, embody such understanding in a signed agreement; pro-vided said labor organization complies within thirty (30) daysfrom the date of the aforesaid Order of the Board, with Section9 (f), (g), and (h) of the National Labor Relations Act, asamended.The bargaining unit is:All production, maintenance, and shipping room employees, in-cluding toolroom employees and non-supervisory working fore-men, but excluding office employees, the shipping clerk, cut-thread-ing department foreman, hot-shop foreman cold press, nut ma-chines foreman, toolroom foreman, and all other supervisors.All our employees are free to become orremainmembers of theabove-named union or any other labororganization,LOCK NUT CORPORATION OF AMERICA,EmployerDated--------------------------By---------------------------(Representative)(Title) 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis notice must not be altered, defaced, or covered by any othermaterial, and must remain posted for 30 days from the date hereof,and also for an additional 30 days in the event of compliance by theUnion with the filing requirements of the Act, as amended.SUPPLEMENT TO INTERMEDIATE REPORTOn April 24, 1947, the Intermediate Report in the above-entitled matter, whichis attached hereto, was issued by the undersigned,and an Order TransferringCase to National Labor Relations Board was issued on April 29, 1947. In anOrder dated January 26, 1948, the National LaborRelations Board revokedthe Order of April 29, 1947, andstated, in part :a brief containing proposed findings of fact and conclusions of lawwas mailed by the respondent within the permissible time indicated by theTrialExaminer at the hearing, and was received by the Board onApril 21, 1947.Because the Trial Examiner apparently failed to receivethis document personally, the Board hereby refers the case to the Trial Ex-amining Division for the issuance of a Report based upon a considerationof the entire record, including the respondent's brief and respondent'sproposed findings of fact and conclusions of law.In accordance with the above Order of January 26, 1948, theundersigned hasconsidered respondent's brief and "Proposed Findings and Conclusions," andhas reconsidered the entire record in the light thereof.After such consideration,the undersigned is of the opinion that the findings of fact and conclusions oflaw set forth in the original Intermediate Report, attached hereto, are correctand they are hereby reaffirmed ; the recommended Order contained therein isalso reaffirmed.Respondent's brief contained six "Proposed Findings and Con-clusions"which are hereby rejectedAs provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board, Series 5, effective August 22, 1947, any party may,within twenty (20) days from the date of service of the order transferring thecase to the Board, pursuant to Section 203.45 of said Rules and Regulations, filewith the Board, Rochambeau Building, Washington 25, D. C., an orginal andsix copies of a statement in writing setting forth such exceptions to the Inter-mediate Report or to any other part of the Record or proceeding (including rul-ings upon all motions or objections) as he relies upon, together with the originaland six copies of a brief in support thereof ; and any party may, within the sameperiod, file an original and six copies of a brief in support of the IntermediateReport.Immediately upon the filing of such statement of exceptions and/orbriefs, the party filing the same shall serve a copy thereof upon each of theother parties.Proof of service on the other parties of all papers filed with theBoard shall be promptly made as required by Section 203.85.As further providedin said Section 203 46, should any party desire permission to argue orally beforethe Board, request therefor must be made in writing to the Board within ten(10) days from the date of service of the order transferring the case to theBoard.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, and recommendations hereinshall, as provided in Section 203.48 of said Rules and Regulations, be adopted THE LOCK NUT CORPORATION OF AMERICA605by the Board and become its findings, conclusions, and order, and all objectionsand exceptions thereto shall be deemed waived for all purposes.MARTIN S. BENNETT,Dated February 19, 1948.Trial Examiner.INTERMEDIATE REPORTMr. Max Rotenberg,for the Board.Messrs. Geoige VenkaandPaul E Kreker,of Chicago, Ill., for the respondent.Mr. David Rothstein,of Chicago, Ill., for the Union.STATEMENT OF THE CASEUpon a fourth amended charge duly filed on March 18, 1947, by AmalgamatedLocal 453, United Automobile, Aircraft & Agricultural Implement Workers ofAmerica (UAW-CIO), herein called the Union, the National Labor RelationsBoard, herein called the Board, by its Regional Director for the ThirteenthRegion (Chicago, Illinois), issued its complaint dated March 24, 1947, againstThe Lock Nut Corporation of America, and/or The Boss Bolt and Nut Company,herein called respondent, alleging that respondent had engaged in and wasengaging in unfair labor practices affecting commerce within the meaning ofSection S (1) and (5) and Section 2 (6) and (7) of the National Labor Rela-tions Act, 49 Stat. 449, herein called the Act.Copies of the complaint, accom-panied by notice of hearing thereon, were duly seived upon the respondent andthe Union.With respect to the unfair labor practices, the complaint alleged, in substance,that respondent refused to bargain collectively with the Union as the exclusiverepresentative of the employees in an appropriate unit, although a majority ofthe employees in said unit in an election conducted by the Board on or aboutMarch 13, 1946, had designated the Union as their representative for the purposesof collective bargaining, and the Union had thereafter been certified by the Boardon or about September 10, 1946, as the exclusive representative of the employeesin said unit, thereby interfering with, restraining, and coercing its employeesin the exercise of the rights guaranteed in Section 7 of the Act.Respondentthereafter filed an answer dated March 31, 1947, wherein it denied the com-mission of any unfair labor practices.Pursuant to notice, a hearing was held on April 7, 1947, at Chicago, Illinois,before the undersigned Trial Examiner, Martin S. Bennett, duly designated by theChief Trial Examiner. The Board, respondent, and the Union were representedby counsel and all participated in the hearing.Full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bearing uponthe issues was afforded all parties.During the hearing the undersigned denieda motion by counsel for respondent to dismiss the complaint on the ground thatthe Union did not represent a majority of its employees.The motion was renewedat the close of the hearing and ruling was reserved thereon ; it is disposed ofhereinafter.At the conclusion of the hearing, counsel for the Board moved toconform the pleadings to the proof and the motion was granted without objection.A time was then set for the filing of briefs and/or proposed findings of fact andconclusions of law with the undersigned. None have been received.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following: 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI.THE BUSINESS OF RESPONDENTRespondent is a Delaware corporation which operates a plant at Chicago,Illinois,where it is engaged in the manufacture of bolts, nuts, and rivets.During the year 1946, respondent purchased raw materials valued in excessof $40,000, of which 20 to 25 percent was shipped from points outside the Stateof Illinois.During the same period, respondent manufactured at its plant fin-ished products valued in excess of $75,000, of which 13 to 15 percent was shippedto points outside the State of Illinois.IT.THE ORGANIZATION INVOLVEDAmalgamated Local 453, United Automobile, Aircraft & Agricultural Imple-ment Workers of America (UAW-CIO), affiliated with the Congress of Indus-trial Organizations,is a labor organization admitting to membership employeesof respondent.III.THE UNFAIR LABOR PRACTICESA. The refusalto bargain1.The appropriate unitOn March 14.1946, after a hearingduly held, theBoard issued a Decisionand Direction of Election in Case No.13-R-3366; wherein it found that all pro-duction,maintenance,and shipping room employees at the Chicago,Illinois,plant of respondent,including toolrooln employees and non-supervisory work-ing foremen,but excluding office employees,the shipping clerk, cut-threadingdepartment foreman,' hot-shop foreman,cold press nut machines foreman, tool-room foreman,and all other supervisory employees with authority to hire, pro-mote, discharge,discipline,or otherwise effect changes in the status of employees,or effectively recommend such action,constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9(b) of the Act.Respondent herein denied the appropriateness of the above unit but offered notestimony or evidence in support of its contention.The undersigned finds, in accordance with the Board's previous determina-tion in the representation proceeding,that the above-described unit constitutes aunit appropriate for the purposes of collective bargainingwithin themeaningof Section 9 (b) of the Act.2.Representation by the Union of a majority in the appropriate unitOn June 13, 1946, pursuant to a Supplemental Decision and Second Direction ofElection, an election was conducted under the supervision of the RegionalDirector for the Thirteenth Region among the employees in the unit heretoforefound appropriate.The Tally of Ballots showed that of 85 eligible voters, 59 castballots, of which 30 were for the Union, 28 against, and one was void. On Septem-IMatter of The Lock Nut Corporation of America,66 N L R B 754.2The complaint herein describes this exclusion as the nut-threading department fore-man.An inspection of the record and Decisions in the the representation proceeding indi-cates that this was an inadvertence. THE LOCK NUT CORPORATION OF AMERICA607her 10, 1946, the Board overruled respondent's objections to the conduct of theelection and certified the Union as the exclusive representative of the employeesin the unit hereinabove described.The undersigned finds that the Union, pur-suant to Section 9 (a) of the Act, was on and after September 10, 1946, the ex-clusive representative of all employees in the aforesaid unit for purposes of col-lective bargaining with respect to rates'of pay, wages, hours of employment, andother conditions of employment.3.The refusal to bargainOn September 16, 1946, the Union wrote to respondent as follows :We have today received certification from the National Labor RelationsBoard, whereby this local union becomes the sole collective bargaining agentfor all production,maintenance and shipping room employees of yourcompany.Accordingly,we desire to enter into collective bargaining negotiations atyour early convenience.Willyou therefore be good enough to advise uswhen a date may be set for an initial meeting.We are enclosing a contract for your consideration.On September 19, 1946, respondent replied :We are in receipt of your communication and enclosure dated September 16,1946.Wishto advisethat thePresident of our Corporation is out of the Cityand will not be back for another two weeks.Will you, therefore,contactus at about that time.Yours very truly,Boss BOLT & NUT CO(Signed)Paul KrekerPersonnel Mgr.On October 11, 1946, the Union again wrote to respondent as follows .On September 19th, you advised us that the President of your Corporationwas out of the city and would not be back for two weeks; therefore, you wereunable to meet with us for the purpose of collective bargaining.The two week period has elapsed.We trust you will now be able to advise usof a date for such a meeting.On October 16, 1946, respondent replied :In reply to your letter of October 11th, wish to advise that due to illness inthe family of our President, his return to Chicago has been unavoidablydelayed.We understand that if nothing else unforeseen takes place, he willbe back in Chicago the first or second week of next month.We urgentlyrequest a postponement of this meeting until about that date.'Yours very truly,PAUL KREKER,Personnel Manager.Approximately 5 to 7 days after receipt of the above letter, Organizer SamMariani of the Union telephoned the plant of respondent on several occasions andasked to talk to Kreker, who is both Personnel Manager and Industrial RelationsManager.Marian!, who had previously met Kreker and was known to him, wasinformed that Kreker was not in.He requested that Kreker telephone him andgave the telephone number of the union office.No return call was ever made by8According to Kreker,President Straus of respondent spends approximately 2 days permonth in Chicago. 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDKreker to Mariani4and respondent thereafter did not communicate with theUnion which shortly thereafter filed charges with the BoardContentions and ConclusionsIt is respondent's contention, in effect, that Kreker did not have authority todeal with the Union without authority from President Straus,° and further, asKreker testified, that after sending the second letter of October 16 to the Union,he, Kreker, spoke via telephone to Straus while the latter was out of town, andthat it was then decided to wait until the Union submitted a contract.As notedabove, respondent did not again communicate with the Union.A company may not restrict its obligation to meet and bargain with the ac-credited representative of its employees to a period of 2 days per month, and onoccasion less, spent by its President in the city where its plant is located.Theresponsibility of a company to meet with the representative of its employees isnot satisfied by meetings perforce restricted to an infinitesimal portion of theworking month.In addition, respondent had established Kreker as an official with ostensibleauthority to represent it in the field of industrial relations.He representedrespondent at conferences in the Regional Office of the Board preliminary to thehearing inthe representation proceeding, unaccompanied by President Straus,and had thereafter personally signed and filed objections to the election in therepresentation proceeding.The letters from respondent to the Union made nomention that Kreker's decisions were subject to ratification by Straus.Furthermore, the context of the first letter from the Union to respondent,dated September 16, shows, and respondent's reply letter of September 19 ac-knowledges, that a contract was submitted to respondent by the Union at thattime.Thus, Kreker's testimony that he spoke to Straus,afterreplying on Octo-ber 16 to the Union's second letter and that it was then decided to wait untilthe Union submitted a contract is incredible and is rejected.Had respondentdesired to negotiate with the Union, there is no apparent reason why, on thislater occasion of telephonic communication between Straus and Kreker, whenthe subject of the Union's demand for recognition was discussed, a decisionwould not have been arrived at to meet with the Union. That respondent wasimproperly motivatedherein isfurther demonstrated by the fact that at no laterdate did respondent reply to the telephone calls by the union representative orattempt to communicate with the Union.Respondent further contends that the Union does not at thepresent timerepresent a majority of its employees in the appropriate unit and introducedin evidence a copy of the following statement dated March 28, 1947, and pur-portedly signed by 20 of the 22or 23 employeesit contends are now employedin the appropriate unit.4The testimony of Mariani which the undersigned credits.AlthoughKreker denied thathe received any telephone messages from the Union,the undersigned was unfavorably im-pressed by his demeanor,his evasiveness,and, as appears hereinafter,inconsistencies inhis testimony.6 It is further found, as Mariani testified,that he also telephoned Kreker 4 or 5 daysafter the receipt of respondent's first letter dated September 19 with the same results ason the later occasion.Straus did not testify herein.TSeeRitzwoller Co v N.L R B,114 F(2d) 432(C. C. A. 7). THE LOCK NUT CORPORATION OF AMERICA609THE NATIONAL LABOR RELATIONS BOARD,Chicago, Ill.GENTLEMEN:We, the undersigned,all employees of the Boss Bolt & NutCo. locatedat 3403 W 47th St. Chicago,Ill.,each and individually aresigning this petition for the following reason :1.We are not members of Amalgamated Local UAW-CIO 453 and donot want to become members.2We do not want Amalgamated Local 453 UAW-CIO to represent usas our bargaining agent or be connected with them in anyway.3.We refuse to attend any meetings held by Amalgamated Local 453,UAW-CIO.4.We refuse to pay dues to Amalgamated Local 453,UAW-CIO.This document,the signatures of which Kreker testified were authentic, wasnot sent to the Board,insofar as the record indicates.According to Kreker, itappeared on his desk several days after respondent was served with the com-plaint herein, and he had no knowledge as to the method of its preparation.It is well established that a certification of a bargaining representative by theBoard is effective for a reasonable length of time, normally 1 year,'and therefusal to bargain, found above, occurred shortly after the certification of theUnion.In view of respondent's previous and unremedied refusal to bargainwith the Union some months earlier,it can only be concluded that if the Unionmajority was dissipated on March 28,1947,it resulted from respondent's un-remedied unfair labor practices"The unfair labor practices of the respondentcan not operate to change the bargaining representative previously selected bythe untrammelled will of the majority."'Accordingly,respondent's contentionis rejected.In view of the foregoing,the undersigned is persuaded that the Union madereasonable attempts to bargain with respondent and finds that on September 19,1946, and at all material times thereafter,respondent has evaded its responsi-bility under the Act and has refused to bargain collectively with the Union as theexclusive representative of its employees,thereby interfering with, restraining,and coercing its employees in the exercise of the rights guaranteed in Section 7of the Act.'°IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe undersigned finds that activities of respondent, set forth in Section III,above, occurring in connection with the operations of respondent set forth inSection I, above, have a close, intimate, and substantial relation to trade, traffic,and commerce among the several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce.V.THE REMEDYSinceit has beenfound thatrespondent has engaged in unfair labor practices,itwill be recommended that it cease and desist therefrom and take certainaffirmativeaction designed to effectuate the policiesof the Act.It having been8Matter of Simmons Engineering Co,65 N L R B. 1373;Matter of Bohn Alumi'in,u andBrassCorp.57 N L R B 1684ON. L R B v. Bradford DikingAssociation, 310 U S 318SeeFranks Bros Co vN L R B.N. L R B v Chicago AopaiatusCo, 116 F (2d) 753 (C C A.7)andMatter of A .T ShowalterCo., 64 N L R B 573.°See footnote 9.SeeN. L. R. B. v. Mai tin Bros. BoxGo, 130 F. (2d) 202 (C C A. 7),cert den 317 U S 660,N. L. R B. v. Croton Can Co,13S F (2d) 263 (C C. A 8), certden 321 U. S 769, andN. L. R. B. v. Lettie Lee,140 F (2d) 243 (C. C. A. 9). 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDfound that respondent has refused to bargain collectively with the Union asthe exclusive representative of its employees in an appropriate unit, it will berecommended that respondent,upon request, bargain collectively with the Union.It will further be recommended,in order to effectuate the policies of the Act,that respondent cease and desist from in any manner interfering with the effortsof the Union to bargain collectively with it.Upon the basis of the above findings of fact and upon the entire record in thecase, the undersigned makes the following:CONCLUSIONS OF LAW1.Amalgamated Local 453, United Automobile,Aircraft&Agricultural Imple-ment Workers of America(UAW-CIO),affiliated with the Congress of IndustrialOrganizations,is a labor organization within the meaning of Section 2 (5) ofthe Act.2.All production,maintenance,and shipping room employees at the Chicago,Illinois, plant of respondent,including toolroom employees and non-supervisoryworking foremen,but excluding office employees,the shipping clerk, cut-threadingdepartment foreman, hot-shop foreman, cold press nut machines foreman, tool-room foreman, and all other supervisory employees with authority to hire,promote, discharge,discipline,or otherwise effect changes in the status ofemployees,or effectively recommend such action,constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section 9 (b) ofthe Act.3.Amalgamated Local 453,United Automobile,Aircraft&Agricultural Im-plement Workers of America(UAW-CIO)was on September 10, 1946, and at alltimes material thereafter has been and is, the exclusive representative of allemployees in the aforesaid appropriate unit for the purposes of collectivebargaining within the meaning of Section 9(a) of the Act.4.By refusing on September 19, 1946, and at all times thereafter,to bargaincollectivelywith Amalgamated Local 453,United Automobile,Aircraft & Agri-cultural Implement Workers of America(UAW-CIO),as the exclusive repre-sentative of all employees in the aforesaid appropriate unit, respondent has en-gaged in, and is engaging in, unfair labor practices within the meaning ofSection 8(5) of the Act.5.By said acts,respondent has interfered with, restrained,and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of the Act,and hasengaged in,and is engaging in, unfair labor practices within the meaning ofSection 8(1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2(6) and(7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of facts and conclusions of law and uponthe entire record in the case, the undersigned recommends that respondent, TheLock Nut Corporation of America,and/or The Boss Bolt and Nut Company, itsof eers, agents,successors,and assigns shall :1.Cease and desist from :(a)Refusing to bargain collectively with Amalgamated Local 453, UnitedAutomobile,Aircraft & Agricultural Implement Workers of America(UAW-CIO),as the exclusive representative of its employees in the above-indicated appropriate unit; THE LOCK NUT CORPORATION OF AMERICA611(b) In the manner interfering with the efforts of Amalgamated Local 453,United Automobile, Aircraft & Agricultural Implement Workers of America(UAW-CIO) to bargain collectively with it in behalf of all its employees inthe aforesaid appropriate unit.2.Take the following affirmative action which the undersigned finds will ef-fectuate the policies of the Act :(a)Upon request bargain collectively with Amalgamated Local 453, UnitedAutomobile, Aircraft & Agricultural Implement Workers of America (UAW-CIO) as the exclusive representative of all its employees in the aforesaid ap-propriate unit ;(b)Post at its plant at Chicago, Illinois, copies of the notice attached to thisIntermediate Report and marked "Appendix A." Copies of said notice, to befurnished by the Regional Director for the Thirteenth Region, shall, after beingsigned by respondent's representative,be posted by respondent for sixty (60)consecutive days thereafter in conspicious places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be takenby respondent to insure that said notices are not altered, defaced, or coveredby any othermaterial;(c)Notify the Regional Director for the Thirteenth Region in writing, withinten (10) days from the date of receipt of this Intermediate Report, what stepsrespondent has taken to comply herewith.It is further recommended that unless on or before ten (10) days from the dateof receipt of this Intermediate Report, respondent notifies said Regional Di-rector in writing that it will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring respondent to takethe action aforesaid.As provided in Section 203.39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party orcounsel for the Board may, within fifteen (15) days from the date of service ofthe order transferring the case to the Board, pursuant to Section 203.38 ofsaid Rules and Regulations, file with the Board, Rochambeau Building, Wash-ington 25, D. C., an original and four copies of a statement in writing setting forthsuch exceptions to the Intermediate Report or to any other part of the recordor proceeding (including rulings upon all motions or objections) as he reliesupon, together with the original and four copies of a brief in support thereof ; andany party or counsel for the Board may, within the same period, file an originaland four copies of a brief in support of the Intermediate Report. Immediatelyupon the filing of such statement of exceptions and/or briefs, the party or counselfor the Board filing the same shall serve a copy thereof upon each of the otherparties and shall file a copy with the Regional DirectorProof of service on otherparties of all papers filed with the Board shall be promptly made as requiredby Section 203.65.As further provided in said Section 203.39, should any partydesire permission to argue orally before the Board, request therefor must bemade in writing to the Board within ten (10) days from the date of service ofthe order transferring the case to the Board.MARTIN S. BENNETT,Dated April 24, 1947.Trial Examiner. 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees thatWE WILL BARGAIN collectively upon request with AMALGAMATED LOCAL 453,UNITED AUTOMOBILE, AIRCRAFT & AGRICULTURAL IMPLEMENT WORKERS OF'AMERICA (UAW-CIO) as the exclusive representative of all employees in thebargaining unit described herein with respect to wages, rates of pay, hours ofemployment or other conditions of employment, and if an understanding isreached, embody such understanding in a signed agreement.The bargainingunit is :All production, maintenance, and shipping room employees at theChicago, Illinois, plant, including toolroom employees and non-super-visory working foremen, but excluding office employees, the shippingclerk, cut-threading department foremen, hot-shop foreman, cold pressnut machines foreman, toolroom foreman, and all other supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively rec-ommend such action.WE WILL NOT in any manner interfere with the efforts of the above-namedUnion to bargain with us or refuse to bargain with said Union as theexclusive representative of all our employees in the above-described appro-priate unit.THE LOCK NUT CORPORATION OF AMERICA, AND/OR THE Boss BOLTAND NUT COMPANY,Employer.Dated------------------------By---------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.